DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “additional hydraulic motors” (plural) as claimed in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant’s drawings show a max of three hydraulic motors. The recitation of “additional hydraulic motors” indicates more than three hydraulic motors.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 18 objected to because of the following informalities:  
Claim 18 has a comma that has be striked through “.
  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10662985. Although the claims claims 1-8 of US10662985 anticipates or renders obvious all limitations of claims 12, 14-19 of the present application. As an example, see claim 4 and 6 of US10662985 which disclose equivalent limitations (bolded language) to those recited in claims 12-19 of the present application (claim 18 of the present application is used as an example). Claim 13 of the present application does not appear to be anticipated or rendered obvious from the claims in the patent US 10662985.

Present application claim 18. (New) A car wash system configured to generate electricity, the system comprising: a hydraulic pump fluidly connected to the plurality of car wash rotating cleaning elements; 
a plurality of hydraulic motors- wherein each hydraulic motor is fluidly connected to the hydraulic pump and each hydraulic motor is connected to one of the plurality of car wash rotating cleaning elements; 
a plurality of electrical generators, one hydraulic motor drivingly connected to each of the plurality of electrical generators; and a plurality of valves, each valve fluidly connected to one of the hydraulic motors and operative to selectively route hydraulic fluid from the hydraulic pump to each hydraulic motor of the plurality of hydraulic motors which is not being used to drive one of the plurality of car wash rotating cleaning elements during use of the car wash system.  


Patent US10662985 claim 4. A car wash system configured to reclaim excess gallons per minute (GPM) capacity of a hydraulic pump of the car wash system, the car wash system including one or more car wash rotating cleaning elements for washing an exterior surface of a car during one of a plurality of cleaning applications of a car wash cycle, the one or more car wash rotating cleaning elements including a first car wash rotating cleaning element, the car wash system comprising: the hydraulic pump wherein the hydraulic pump is fluidly connected to the one or more car wash rotating cleaning elements, the hydraulic pump having a hydraulic fluid GPM capacity greater than a GPM requirement of the one or more car wash rotating cleaning elements at maximum load, wherein the GPM requirement is defined as flow in gallons per minute required to operate the one or more car wash rotating cleaning elements at maximum load, the difference between the GPM capacity and the GPM requirement defining the excess GPM capacity; a first hydraulic motor wherein the hydraulic pump is fluidly connected to the first hydraulic motor, the first hydraulic motor operated by the excess GPM capacity of the hydraulic pump; a first electrical generator wherein the first hydraulic motor is drivingly connected to the first electrical generator; a second hydraulic motor wherein the hydraulic pump is fluidly connected to the second hydraulic motor and the second hydraulic motor is systemically connected to the first car wash rotating cleaning element; a second electrical generator wherein the second hydraulic motor is drivingly connected to the second electrical generator; at least one first valve which selectively routes hydraulic fluid from the hydraulic pump to the second hydraulic motor during the car wash cycle; and wiring which connects the first electrical generator and second electrical generator to a service panel or a rechargeable battery.

Patent US10662985 claim 6. The car wash system of claim 4, further comprising: a third or additional hydraulic motors, each hydraulic motor fluidly connected to the hydraulic pump and systemically connected to one of the one or more car wash rotating cleaning elements; an electrical generator wherein each of the third or additional hydraulic motors is drivingly connected to the electrical generator; a valve which selectively routes hydraulic fluid from the hydraulic pump to one of the third or additional hydraulic motors corresponding to the one of the plurality of car wash rotating cleaning elements not being used during operation of the car wash system.

The method of claim 19 of the present application is implicitly disclosed/rendered obvious by the claims of US10662985 because the system that is claimed implicitly requires the steps of connecting the various components as claimed in claim 19 of the present application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 16 recites the limitation "the one or more car wash rotating cleaning elements" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the plurality of car wash rotating cleaning elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This recitation should read –a plurality of car wash rotating cleaning elements-- because this is the first recitation of this structure.
Claim 18 recites the limitation "the plurality of car wash rotating cleaning elements" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. This recitation should read –a plurality of car wash rotating cleaning elements-- because this is the first recitation of this structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Smith (US 4003391) in view of Peguero (US 2014/0083287). 

Smith does not disclose a first electrical generator wherein the first hydraulic motor is drivingly connected to the first electrical generator a second electrical generator wherein the second hydraulic motor is drivingly connected to the second electrical generator; and wiring which connects the first electrical generator and second electrical generator to a service panel or a rechargeable battery.  
However, Peguero discloses a hydraulic motor disclosed to be used to drive a hydraulic brush for use in car washes (Peguero [0001]-[0002]) which is applicable to the present application and Smith and therefore constitutes analogous art. Peguero teaches “wherein the rotating brush or similar attachment allows said hydraulic motor to power an electrical generator” as recited in Peguero claim 5. Examiner takes official notice that the use of electrical generators to charge batteries is a well known technique to store 
Since coupling the hydraulic brush motor to power an electrical generator is known in the art, and storing energy as electrical power in a battery is known in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have wired a rechargeable battery to the first and second electrical generators driven by the first and second hydraulic motors implemented in light of the modification by Peguero for the purpose of storing generated electrical energy for future use as a mere matter of applying a known technique to a known system to yield only the predictable result of allowing the production and storage of electrical energy storage while driving the hydraulic brush motors.

Regarding claim 19, the combination of Smith and Peguero further renders obvious a method of manufacturing a car wash system, the method comprising the steps of: providing a hydraulic pump having an excess GPM capacity compared to a GPM requirement of a plurality of car wash elements; connecting a plurality of hydraulic motors to the hydraulic pump; connecting a plurality of electrical generators to the plurality of hydraulic motors for generating electricity; connecting the plurality of car wash elements to the hydraulic pump; connecting a plurality of valves for selectively routing hydraulic fluid from the hydraulic pump to the hydraulic motors when an associated car wash element is not in use during a cycle of the car wash system or to the associated car wash element when the associated car wash element is in use during the cycle of the car wash system (the combination of Smith and Peguero renders .   



Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious having the first hydraulic motor drive the first electrical generator at all times when the hydraulic pump is on as claimed in claim 13 in combination with its base claim limitations. In the field of hydraulics, the generator driven by the hydraulic motor is typically selectively driven during times when energy is able to be recovered, and is not operated at all times when the pump is on. Applicant discloses that these always on circuits are coupled to excess output ports on the pump, and makes use of the excess output from the pump.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scheiter, Jr. (US 5161557) discloses a car wash system using hydraulic motors controlled by valves pertinent to the present application. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        January 11, 2022